Citation Nr: 1711530	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  16-27 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1968 to September 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In July 2016, the Veteran's attorney requested a stay of the appeal to allow for the submission of new evidence.  In September 2016 the stay was granted.  The Veteran's attorney then requested another extension in November 2016.  The extension request was granted in December 2016.  No additional evidence was submitted.  Thus, the Board will decide the appeal based on the evidence of record.  


FINDINGS OF FACT

The Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 50 percent schedular rating, but no higher. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in February 2014 
provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports; private treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded a VA examination in January 2013.  The Board finds this examination adequate because, as will be shown below, it was based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because it described the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  The Board notes that the VA and private psychiatric evaluations of record are from January 2013, August 2013, and September 2013 and the VA has a duty to provide the Veteran with a contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  However, the Veteran has not asserted and the evidence does not suggest that his symptoms have worsened since the onset of his appeal.  Thus, a new examination is not warranted. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code depends wholly on the fact of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, DC 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Analysis

The Veteran contends that his service-connected PTSD is more disabling than reflected by his current 50 percent disability rating.  The Board finds that based on the competent evidence of record, during the appeal period the Veteran's PTSD symptoms more nearly approximated the degree of occupational and social impairment contemplated by a 50 percent schedular rating, but no higher.  

The Veteran underwent a VA examination in January 2013. Regarding social and occupational impairment, the examiner found that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks although generally functioning satisfactorily.  

During the examination, the Veteran reported that he had been married for 42 years and had two adult children.  He reported that his marriage was "going as well as can be expected" and that at times they had their arguments but his wife helps with his PTSD.  The Veteran reported having a good relationship with his children although he sometimes has a touchy relationship with his daughter.  The Veteran reported spending the majority of his time reading, working out, and staying busy.  He reported that he enjoys hunting and fishing because it calms him.  He further reported that he has a couple close friends/neighbors.  Regarding social activities he reported that he did not like to make idle conversation with people because he does not trust people until he has known them for a long time.  

The Veteran reported that he retired in 2006 after working for General Motors for 39 years.  He completed a bachelor's degree in management at age 50.  
 
The Veteran denied taking any medication for his psychiatric care.  He reported that he reports for group therapy twice a month for his PTSD.  He reported that he last saw a psychiatrist in 2011.  The Veteran reported that he quit drinking when he was diagnosed with pancreatitis in July 2011 and had to spend 21 days in the hospital.  Since that time he has been seen on an outpatient basis for substance abuse and also reported attended Alcoholics Anonymous meetings.  

Regarding his PTSD symptoms, the Veteran reported that he usually sleeps 6 hours a night and wakes 2 to 3 times a night.  He denied difficulty falling asleep.  He reported that he experiences nightmares twice a week.  He indicated that after a nightmare, he will stay up for 10 to 15 minutes and then is able to fall asleep within 30 minutes.  He reported experiencing flashbacks lasting about 2 minutes that occur 4 to 5 times per month.  The Veteran also reported experiencing panic attacks 4 to 5 times per month.  He stated that panic attacks last 10 to 15 minutes.  The Veteran reported that he does perimeter checks when he wakes up at night and that he scans public areas for signs of danger.  The Veteran also reported that he experiences increased PTSD symptoms due to his abstention from alcohol use. 
    
The Veteran reported that he persistently re-experiences the traumatic event from service in the following ways: recurrent and distressing recollections of the event including images thoughts and perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring (including a sense of reliving the experience, illusions, hallucinations, and dissociative flashbacks), intense psychological distress at exposure to internal or external cues that symbolize or resemble and aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

The Veteran reported persistent avoidance of stimuli associated with the in-service trauma as indicated by the following: efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; inability to recall an important aspect of the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others restricted range of affect; and send of a foreshortened future.  

The Veteran reported persistent symptoms of increased arousal including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The Veteran also reported the following symptoms as a result of his PTSD:  panic attacks more than once a week, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships. 

The Board finds the VA examiner's assessment adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested assessment.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for his assessment, which was based on an examination and interview of the Veteran, as well as the lay statements of the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In addition, an August 2013 private psychological evaluation report completed by Dr. M.P.H. is also of record.  During the examination, the Veteran appeared neat and his manner was suspicious and defensive.  He showed average intelligence and appropriate speech.  He was oriented to time, place, and person, but his memory function was impaired.  His affect was labile, and his motor activity was tense.  He showed fair judgment.  The Veteran denied delusion, disorganized thinking, and hallucinations.  He also reported poor appetite, sleep disturbance, lower sex drive, and low energy.  

Dr. M.P.H administered a Minnesota Multiphasic Personality Inventory-2 (MMPI-2) and provided a profile for the Veteran based on his responses.  Dr. M.P.H. provided the following assessment:

Individuals with similar MMPI-2 profiles may report moderate tension and anxiety and may have physical complaints, including headaches and gastrointestinal discomfort, but their problems do not seem to be acute or incapacitating.  Most of their difficulties stem from deep, chronic feelings of hostility toward family members.  They do not express these feelings directly and much of the time they may not even recognize the hostile feelings.  When they become aware of their anger, they try to justify it in terms of the
behavior of others.  In general, individuals with this profile are defiant, uncooperative and hard to get along with.  They may express suspiciousness of and resentment about others.  They deny serious psychological problems and express and very naive attitude toward the world.

Individuals with similar MMPI-2 profiles, tend to have a paranoid  orientation. They tend to be excessively sensitive and overly responsive to the opinions of others.  They feel that they are getting a raw deal out of life and tend to rationalize and to blame others for their own difficulties.  Also, they are seen as suspicious and guarded and commonly exhibit hostility, resentment, and an argumentative manner.  They tend to be very moralistic and rigid in their opinion and attitudes.  Rationality is likely to be greatly overemphasized.  Persons who score in this range may describe depression, sadness, withdrawal, and anxiety, and they are seen by others as emotionally labile and moody.  

Individuals with similar MMPI-2 profiles have a poor prognosis for psychotherapy because these persons do not like to talk about emotional problems and are likely to rationalize much of the time.  They have great difficulty in establishing rapport with therapists.  In therapy, they are likely to reveal hostility and resentment toward family members.  

Dr. M.P.H. then concluded that the Veteran's PTSD symptoms range from moderate to severe.  The Board has carefully considered Dr. M.P.H.'s assessment and notes that the profile of the Veteran indicates the impairment that may exist in an individual with a similar profile.  However, it does not directly address the occupational and social impairment specifically experienced by the Veteran as a result of his service connected PTSD.  Thus, the Board finds the January 2013 VA examination report more probative.

A September 2013 psychiatric evaluation by Dr. B.F.B. of the Traverse City Vet Center is also of record.  Dr. B.F.B. reported that the Veteran was referred to his office for evaluation and PTSD counseling in August of 2012.  He reports that he was seen three times for an initial assessment and has been seen in a PTSD group setting since then.  He reported that the Veteran participates in individual counseling as needed.  Dr. B.F.B. stated that the Veteran continues to work on developing ways of coping with chronic severe symptoms associated with PTSD.

The report stated that the Veteran reports occupational and social impairment with deficiencies in most areas such as work, family relationship, judgment, thinking and/or mood.  The Veteran stated "can't work, is moody, does not talk to others, does not communicate well and often gets angry."  "The manifestations of his PTSD place his GAF score at 45, with serious impairment in social and occupational functioning, family relationship, judgment, thinking, and mood."  The report indicates that the Veteran presents symptoms of depression and anxiety, had panic attacks, isolates and does not have friends.  The report further stated that the Veteran's GAF is sustained and the Veteran's chronic PTSD is expected to last the rest of his life. 

The Veterans symptoms include sleep disturbance, exaggerated startle response, hypervigilance, depression, and anxiety.  He described panic attacks with chest pain and heart palpitations.  The Veteran has disturbance of mood and motivation and feelings or irritability, and anger.  The Veteran reported problems thinking clearly and forgets to complete tasks.  The Veteran reported memory loss such as forgetting names, directions, or recent events.  The Veteran also reported impairment of short term and long term memory.  "[The Veteran] is often at times, emotional and teary."   

The Board has also considered the lay statements of record.  In a letter received in November 2013, the Veteran's daughter described the changes the she has seen in her father as a result of his service-connected PTSD.  She reported that the Veteran's anxiety has increased immensely.  She further reported that he is uncomfortable in new places and he avoids driving at night because it causes anxiety.  She further reports that he avoids crowded areas and loud places.   The Board accepts the lay contentions of record and finds them credible.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (the Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.).  However, the Board finds that the statements regarding the Veteran's PTSD do not describe symptoms that more nearly approximate the criteria for a 70 percent rating.   

As the competent evidence of record shows that the Veteran's PTSD symptoms manifested as occupational and social impairment with reduced reliability and productivity as a result of panic attacks more than once a week, disturbances of motivation and mood, and chronic sleep impairment, a rating of 50 percent for PTSD, but no higher, was warranted.  The criteria for a higher 70 percent initial rating have not been shown.  The Veteran reported good relationships with his children and wife, he reported that he stays busy and continually participates in activities that he enjoys such as fishing and hunting, and he denied homicidal, suicidal ideation.  The record was also negative for illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately or effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  The Board finds the Veteran's overall disability picture shows that the Veteran's PTSD symptoms more clearly proximate the criteria for a 50 percent rating.  Mauerhan v. Principi, 16 Vet. App. at 442-43.

Other Considerations

The Board has considered whether the Veteran's claims should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).   An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. 
§ 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, neither the Veteran nor his attorney have argued that he is entitled to extraschedular consideration for his PTSD.  In addition, the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected PTSD is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that, the schedular ratings currently assigned for her service connected headaches, lumbosacral spine disability and sensory symptoms, and right knee disability are supported by the medical evidence.

VA also is required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson, 762 F.3d at 1365.  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Id. at 1365-66.  The Veteran has not asserted, and there is no indication that, the combined rating is inadequate or does not contemplate the current level of disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Finally, although the Dr. B.F.B. stated that the Veteran can no longer work for reasons associated with his PTSD, the record indicates that the Veteran worked for General Motors for 39 years after service and retired because he reached eligibility.  See January 2013 VA Examination Report.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).

In sum, there is no basis for a higher evaluation for the Veteran's service-connected PTSD.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied. 


____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


